Case 9:21-cv-80409-AMC Document 8 Entered on FLSD Docket 03/29/2021 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 21-80409-CIV-CANNON

 JAMIE A. BEALE,

        Plaintiff,

 v.

 WELLTOWER, INC.

       Defendant.
 ______________________/

                           PLAINTIFF’S STATEMENT OF CLAIM

        Plaintiff, JAMIE A. BEALE, by and through her undersigned counsel hereby files

 Plaintiff’s Statement of Claim pursuant to the Court’s Order dated March 10, 2021 [DE 6] and

 states as follows:

        a. An initial estimate of the total amount of alleged unpaid wages;

         Plaintiff seeks damages under the Equal Pay Act 29 U.S.C. §215 [“EPA”] as well as state
 and federal anti-discrimination laws including the Florida Civil Rights Act, Fla. Stat §760.10, The
 Civil Rights Act of 1964, Title VII, 42 U.S.C. 2000e, and 42 U.S.C. §1981 [“1981”]. Plaintiff sets
 forth claims in the Amended Complaint under the EPA and 1981 and advises that additional claims
 will be added once those claims complete the administrative process.

        Plaintiff seeks damages under the EPA for pay disparities which result from discrimination.
 The following chart is a summary of the pay disparities.

                             2017           2018        2019         2020          2021
  Actual Salary           149,143        170,000     180,000      187,000       190,739
  Actual Bonus             52,200         54,000      92,000       85,000        85,000

  Comparable Salary       170,000        228,168     235,225      242,500       250,000
  Comparable Bonus         59,500        102,676     105,851      109,125       112,500
                                                                                        TOTAL
  Deficit - salary         20,857         58,168      55,225          55,500     59,261      249,011
  Deficit - bonus           7,300         48,676      13,851          24,125     27,500      121,452


                                    Scott Wagner & Associates, P.A.
                                     Plaintiff’s Statement of Claim
                                               Page 1 of 2
Case 9:21-cv-80409-AMC Document 8 Entered on FLSD Docket 03/29/2021 Page 2 of 2




  Total Annual
  Deficit                  28,157        106,844      69,076          79,625   86,761           370,463

         Plaintiff seeks an equal amount as liquidated damages under the Equal Pay Act 29 U.S.C.
 §215.

        Plaintiff further seeks damages from the discriminatory and retaliatory treatment she
 endured and continues to endure under the Florida Civil Rights Act, Fla. Stat §760.10, The Civil
 Rights Act of 1964, Title VII, 42 U.S.C. 2000e, and 42 U.S.C. §1981 in an amount to be
 determined.

         b. A preliminary calculation of such wages;

         See Response to A.

         c. The approximate period during which the alleged FLSA violations occurred;

         Plaintiff seeks damages under the EPA, which is part of the FLSA.

         d. The nature of the wages (e.g., overtime or straight time).

         See Response to A.



         Dated this 29th day of March 2021.

                                      s/Cathleen Scott
                                      Cathleen Scott, Esq.
                                      Florida Bar No. 135331
                                      Primary e-mail: CScott@scottwagnerlaw.com
                                      Secondary e-mail: mail@scottwagnerlaw.com
                                      SCOTT WAGNER & ASSOCIATES, P.A.
                                      Jupiter Gardens
                                      250 South Central Boulevard
                                      Suite 104-A
                                      Jupiter, FL 33458
                                      Telephone: (561) 653-0008
                                      Facsimile: (561) 653-0020
                                      Secondary Address: 101 Northpoint Parkway
                                      West Palm Beach, FL 33407
                                      www.ScottWagnerLaw.com




                                    Scott Wagner & Associates, P.A.
                                     Plaintiff’s Statement of Claim
                                               Page 2 of 2
